01/10/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0600
                 Supreme Court Cause No. DA 21-0600



IN THE MATTER OF THE
GUARDIANSHIP OF AND
CONSERVATORSHIP FOR:
                                           ORDER GRANTING EXTENSION
C.M.M.,

           A Protected Person.



      Pursuant to Appellant’s Unopposed Motion for Extension of Time to File

Opening Brief, and with good cause appearing,

      IT IS HEREBY ORDERED that Appellant’s motion is GRANTED.

Appellant shall have up to and including January 25, 2022 by which to file her

opening brief.

      ELECTRONICALLY SIGNED AND DATED BELOW.
cc:   Counsel of Record




                                                                 Electronically signed by:
                                       1                            Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                     January 10 2022